COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Obed Valdez v. City of Houston and Jennifer Lynne Martinez

Appellate case number:      01-21-00070-CV

Trial court case number:    2020-58660

Trial court:                234th District Court of Harris County

       On February 4, 2021, appellant, Obed Valdez, filed a notice of appeal of the final
judgment entered on January 5, 2021. The appellate record was due to be filed in this
Court by March 8, 2021. See TEX. R. APP. P. 35.1.

        On March 11, 2021, only the clerk’s record was filed.

       On March 10, 2021, the Clerk of this Court notified appellant that the information
available indicated the court reporter had not filed the reporter’s record because either
appellant had not (1) requested a reporter’s record, or (2) made arrangements to pay for
the record and this Court’s records did not indicate appellant was entitled to appeal
without paying the fee. See id. 35.3(b). The Clerk further notified appellant that unless
he caused the reporter’s record to be filed in this Court, made arrangements to pay for the
reporter’s record or provided proof that he is entitled to proceed without payment of costs
by April 9, 2021, the Court might consider the appeal without a reporter’s record. See id.
37.3(c). Appellant has not responded.

       Accordingly, the Court will consider and decide only those issues or points that do
not require a reporter’s record for a decision. See id. Appellant’s brief, which was
received on April 9, 2021, is deemed filed as of this date. Appellee’s brief is due 30 days
from the date of this order. See id. 38.6(a).

      Appellee City of Houston’s motion for extension of time to file its brief is denied
as moot.
      It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: May 18, 2021